 

Careview Communications, Inc. 8-K [cvrs-8k_051419.htm]

 

Exhibit 10.36

 

TRANCHE THREE TERM NOTE

 

$_____________ New York, New York   May 15, 2019

FOR VALUE RECEIVED, the undersigned, CAREVIEW COMMUNICATIONS, INC., a Texas
corporation (the “Borrower”), hereby unconditionally promises to pay to
_______________________ (a “Tranche Three Lender”), at the address specified in
the Credit Agreement (as hereinafter defined; each capitalized term used and not
otherwise defined herein having the meaning assigned to it in the Credit
Agreement) in lawful money of the United States and in immediately available
funds, the unpaid amount of the Obligations relating to the Tranche Three Loan
outstanding under the Credit Agreement. Amounts evidenced hereby shall be paid
in the amounts and on the dates specified in Section 2 of the Credit Agreement.
Any principal amount of this Note prepaid or repaid may not be reborrowed. The
outstanding principal balance of this Note together with all accrued and unpaid
interest thereon shall be due and payable on the Tranche Three Maturity Date.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of
June 26, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, CareView
Communications, Inc., a Nevada corporation and the direct parent of the Borrower
(“Holdings”), PDL Investment Holdings, LLC (as assignee of PDL BioPharma, Inc.),
a Delaware limited liability company, as Lender and as Agent, and any other
entities from time to time party thereto and (b) is subject to the provisions of
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof. Borrower acknowledges and agrees
that Lender, as Agent, may exercise all rights provided in the Loan Documents
with respect to this Note.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all Obligations under the Credit Agreement as evidenced by this Note
shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether as
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE CREDIT AGREEMENT.

 1 

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York, without regard to the laws of
any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York (other than Section 5-1401 of the New York
General Obligations Law).

 

  CAREVIEW COMMUNICATIONS, INC.,   a Texas corporation           By:      
Name:  Steven G. Johnson     Title:  President and Chief Executive Officer

 

 

 



 2 

 